Citation Nr: 0831799	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-07 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The veteran had active service from January 1944 to March 
1946 and from July 1950 to April 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the benefit sought on 
appeal.  The veteran appealed that decision, and the case was 
referred to the Board for appellate review. 


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
and any hearing loss shown following separation from service 
is not causally or etiologically related to active service. 

2.  Tinnitus was not manifested during service and any 
tinnitus shown following separation from service is not 
causally or etiologically related to active service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007). 

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159. 

The notice requirement applies to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of the disability; and 
(5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The notification obligation in this case was met by way a 
letter from the RO to the veteran dated January 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  While it is unclear if notification 
advised the veteran of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection, no new disability rating or effective date for 
award of benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

The veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus.  
Generally, service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for certain chronic diseases, such as hearing loss, when the 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The veteran's claims for service connection for bilateral 
hearing loss and tinnitus were previously considered and 
denied by the RO in a May 2006 rating decision.  That rating 
decision noted that there was no record of treatment for 
hearing loss during service and concluded that there was no 
evidence demonstrating that the veteran's hearing loss was 
incurred in or aggravated by service. 

The veteran's service treatment records do not show any 
diagnosis of or treatment for either condition, and the 
veteran's hearing acuity was normal at the veteran's 
separation physical examination.  In fact, there is no 
evidence indicating any form of hearing loss or tinnitus 
until November 2005, when the veteran first filed his claim 
for service connection on those grounds. 

The veteran has not established a nexus between his bilateral 
hearing loss and service.  While the veteran appears to be of 
the opinion that he has hearing loss due to noise exposure in 
service, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized medical training.  
Espiritu v. Derwinksi, 2 Vet. App. 492, 494 (1992).  In 
January 2006, the veteran was seen for an audiology 
consultation.  He reported that he had had hearing loss since 
being in the Korean War and that he had had an ear infection 
while aboard ship and had to have the left eardrum lanced.  
He related that green drainage came out of the left ear 
following the tympanic membrane being lanced.  It was 
reported by way of history that he had had noise exposure 
from 1950 to 1956 as a loader.  The VA examiner determined 
that the veterans hearing problems were not as likely than 
not due to his military service.  

To the extent that the veteran's private physician, Dr. 
Baron, noted that the veteran's exposure to loud gunfire 
while in service "may have" contributed to his hearing 
loss, VA regulation provides that service connection may not 
be based on a resort to speculation or even remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicated that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship). 

Accordingly, the Board concludes that service connection for 
bilateral hearing loss and tinnitus is not established. 




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


